Campbell, J.
This is an action of slander. The defence is the general denial. The slanderous words were proved as charged; yet the jury who tried the case, rendered a verdict in favor of the defendants, which verdict was approved by the District Judge.
*359The parties to this suit, are evidently persons, coarse and indecorous in their behavior; and the jury no doubt regarded the opprobrious epithets so lavishly bestowed by both of them on each other, as mere mutual vituperation and abuse. Under these circumstances, we will not disturb their verdict.
It is not fit that such cases as this record presents, should be brought before the courts. Better far would it have been for the credit of the parties and the cause of justice, if the matters disclosed had been permitted to remain only in the knowledge of the bye-standers, than .to have blazoned them on the records of the tribunals.
Judgment affirmed.